





 SECOND AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

AND

AGREEMENT AND PLAN OF STOCK EXCHANGE







THIS SECOND AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT by and between
AllCom, Genie Gateway, and WWA Group, Inc., and AGREEMENT AND PLAN OF STOCK
EXCHANGE by and between AllCom and WWA Group, Inc. (collectively "the
Agreements") is made this 31th day of March, 2015.







RECITALS:




WHEREAS, pursuant to the Agreements, the closing of all transactions
contemplated therein was to be on or before March 16, 2015;




WHEREAS, the funding necessary to consummate the Agreements has been delayed;
and




WHEREAS, the parties to the Agreement have agreed, upon the following terms and
conditions, to amend the Agreements.




NOW, THEREFORE, IT IS AGREED AS FOLLOWS:




1.

Closing Date.

 

 

The Closing Date shall be extended to April 17, 2017.




2.

Consideration.

 

 

In consideration of the extension of the closing Date to April 16, 2017, AllCom
shall pay to WWA Group, Inc. ("WWAG") the sum of Fifteen Thousand Dollars
($15,000.), by wire transfer,  on or before 5:00 p.m. Pacific Time on March 18,
2015.




2.1

Said Fifteen Thousand Dollars ($15,000) shall be used exclusively by WWAG to pay
all necessary expenses to allow WWAG to file its year end Form 10k with the
Securities and Exchange Commission.




2.2

Failure to timely make the Fifteen Thousand Dollars ($15,000.) payment shall
render this First Addendum null and void.




2.3

WWAG shall provide AllCom with an accounting of the expenses incurred with
respect to the SEC filing, the remainder to remain with WWAG for other expenses
only.




3.

The Closing.

 

 

The closing of the Agreement and Plan of Stock Exchange shall close any time
prior to April 17, 2015, by AllCom transferring to WWAG the sum of Forty
Thousand dollars ($40,000.), which shall be used by WWAG to pay creditors
existing on March 31, 2015.




4.

Paying Off Existing Convertible Debt.

 

As part of this agreement, WWAG agrees that AllCom can pay off some of its
existing convertible debt, in the amount of Thirty Thousand Dollars ($30,000)
directly, to the lender, using some of the funds described in paragraph 3 above,
reducing the balance required for the Closing to ten thousand dollars ($10,000).




5.

Further Consideration To WWAG.

 

 

After the Closing AllCom will continue with its efforts to raise additional
capital and agrees that from the first One Million Dollars ($1,000,000) of
proceeds, received from the Securities Purchase Agreement, deliver to WWAG the
sum of One Hundred Thousand dollars ($100,000.) for the sole purpose of WWAG
paying its Creditors (including Officers) monies owed as of March 31, 2015.




6.

Option To Purchase.

 

 

Tom Nix shall have an option, beginning on July 31, 2015, and ending on
September 30, 2015, to purchase WWAG's cable television system for the sum of
Twenty Five Thousand Dollars ($25,000.), payable directly to WWAG.  The parties
hereto, agree to waive the above Twenty Five Thousand Dollars ($25,000) in
return for Tom Nix personally covering any and all burn rate (negative
shortfall) resulting from the cable television operation from the Closing to the
time of exercising the above option. If exercised, all parties hereto waive any
and all claims that such cable television was to be included in WWAG's assets at
time of Closing, or thereafter.  




In all other respects, the Agreements are ratified and affirmed and are binding
upon all parties hereto.




IN WITNESS HEREOF, this First Amendment to Securities Purchase Agreement and
Agreement and Plan of Stock Exchange is executed on the date above first
written.




ALLCOM

WWA GROUP, INC.







/s/ Thomas
Skala                                                                                 
/s/ Thomas A. Nix


By: Thomas Skala, President

By: Thomas A Nix, President

 

      



   

      

  

              

GENIE GATEWAY

Thomas A Nix




/s/ Randall
Skala                                                                               /s/
Thomas A. Nix 




By: Randall Skala, President

        By: Thomas A Nix, Individually

       

        

                                        





1





